DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 08/19/2021.
Claims 1-20 are allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 11/13/2020. It is noted, however, that applicant has not filed a certified copy of the application IN 202041049750 as required by 37 CFR 1.55.
.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
A data layer constructs flow behavior information based on information present within headers of data packets flowing across one or more network devices, wherein the flow behavior information is used for performing self-similarity change detection by constructing at least one of current window, miter window, and all window, wherein the current window provides information on flows observed in a window time, the miter window provides information for same flow across multiple windows, and the all window provides flow behavior across all windows.  An inline heuristics layer performs one or more inline heuristic operations on the flow behavior information to obtain aggregate statistical information.  An integrated analytics layer performs one or more analytical operations on the flow behavior information to obtain network insights.  A presentation layer filtering and plotting information obtained from the data layer, the inline heuristics laver, and the integrated analytics layer, based on a user input.

The closest prior art of SOMU (US 20210168083 B1) teaches that a classification model is deployed onto an edge switch within a network fabric, the model enabling traffic classification using a set of statistical features derived from packet length information extracted from the IP header for a plurality of data packets within a received traffic flow. The statistical features comprise a number of unique packet lengths, a minimum packet length, a maximum packet length, a mean packet length, a standard deviation of the packet length, a maximum run length, a minimum run length, a mean run length, and a standard deviation of run length. Based on the calculated values for the statistical features, the edge switch determines a traffic class for the received traffic flow and tags the traffic flow with an indication of the determined traffic class.
Another art of Shomura (US 20070271374 A1) teaches that a statistical information collection system with a statistical information collection apparatus comprising a collector device, in which the statistical information collection apparatus receives packets and collects statistical information from the received packets, and sends the collected statistical information to a collector device; the statistical information collection apparatus contains flow information including flow identification conditions for identifying flows that the received packets belong to, and sorts the statistical information on the collected packets for each flow identified by the flow identification conditions while referring to statistical information sorted for each flow, and the statistical information collection apparatus decides the transmit intervals for each flow for sending the statistical information to the collector device.
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims 1 and 11.  Dependent claims 2-10 and 12-20 depend from now allowed claims 1 and 11 and are therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456